Citation Nr: 1119427	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  04-42 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Ms. Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to August 1969 and from January 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran disagreed and perfected an appeal.  In a May 2006 decision, the Board remanded the claim for further evidentiary development.  In a June 2009 decision, the Board denied the Veteran's claim and the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court adopted the Joint Motion for Remand (JMR) and remanded the claim to the Board for further action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The JMR states that VA failed to attempt to obtain relevant records and that the Board failed to address conditions other than PTSD as required by the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, since the Court's remand, the Veteran's attorney has submitted new evidence which supports the Veteran's claim, and VA has changed regulations pertaining to whether a veteran's statements may independently support a claim for PTSD.

The new evidence includes a May 2011 letter from Dr. C.R., Ph.D., a psychologist, who has reviewed records from the Veteran's VA claims folder and has determined that the Veteran meets the diagnostic criteria for PTSD and that the PTSD is related to in-service experiences.  Dr. C.R. specifically noted that the Veteran's statements regarding a June 1968 mortar attack as a stressor event that is related to the Veteran's PTSD.  In that vein, VA has changed regulations pertaining to how a veteran's statement can support a claim for PTSD.  Specifically, 38 C.F.R. § 3.304(f)(3) states in pertinent part:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The new regulation augments and displaces prior regulations and Court rulings.  

The Board observes that Dr. C.R. is not a VA psychiatrist or psychologist and has not been contracted by VA to provide an examination of the Veteran.  For that reason, the Board cannot use Dr. C.R.'s opinion as a basis for granting the Veteran's claim without verified stressors established in the record.

As noted above, the JMR lists specific records that VA must attempt to obtain from all relevant sources.  First, VA should attempt to locate and obtain the entire command chronology or unit history for the Veteran's unit for the period when he was in Vietnam.  Second, the Board determines that a more specific request should be made to obtain records regarding the Veteran's contention that his unit was attacked by mortar fire in June 1968.  The Board notes that the Veteran's October 2004 statement indicates that he was assigned to the "547th Engineer platoon, Map Depot attached to the 66th Engineer Company and a part of the 20th Engineer Brigade."  Records that identify where the Veteran's unit was located in June 1968 should be found and a determination made whether the unit was in a location that received mortar fire during June 1968.  After such records are obtained, VBA should provide the Veteran with an examination by a VA psychiatrist or psychologist who shall specifically describe the stressor event(s) that is (are) adequate to support a diagnosis of PTSD and describe any symptoms the Veteran manifests that the examiner determines are related to the claimed stressor event.  In addition, the examiner shall provide an opinion whether it is at least as likely as not that any other acquired psychiatric disorder manifested by the Veteran was incurred during or aggravated by his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran in writing and request that he provide records pertaining to any mental health care he has received since 2007 or provide releases for such records.  The RO shall associate any such records with the Veteran's VA claims folder.

2.  The RO shall contact the U.S. Army and Joint Services Records Research Center (JSRRC) and request the entire command chronology or unit history for the Veteran's unit for the period when the Veteran was in Vietnam.  The RO shall also request records that will establish the location of 547th Engineer platoon, Map Depot attached to the 66th Engineer Company and a part of the 20th Engineer Brigade during June 1968.  Finally, the RO shall seek records that can establish whether the 547th Engineer platoon, Map Depot attached to the 66th Engineer Company and a part of the 20th Engineer Brigade was at a location during June 1968 that received mortar fire or other enemy fire.

All efforts to obtain such records shall be documented in the Veteran's VA claims folder.  If such efforts are not successful or are only partially successful, VA shall inform the Veteran of the results pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Following the foregoing and any other development deemed necessary, the RO shall provide the Veteran's VA claims folder to a VA psychiatrist or psychologist who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall examine the Veteran and provide a diagnosis of any acquired psychiatric disorder manifested by the Veteran.  The examiner shall also provide an opinion whether it is at least as likely as not that any of the Veteran's diagnosed psychiatric disorders were incurred during or aggravated by the Veteran's active duty service.  

If PTSD is diagnosed, the examiner shall specifically describe the stressor event(s) that is (are) adequate to support a diagnosis of PTSD and describe any symptoms the Veteran manifests that the examiner determines are related to the claimed stressor event.

Any diagnostic testing or consult deemed necessary by the examiner shall be accomplished.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

4.  Following completion of the foregoing, VBA shall readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



